Exhibit Executed Version STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, dated as of August 15, 2008 (this “Agreement”), by and among Synthenol, Inc., a Florida corporation (the “Company”), Michael Jackson, in his capacity as the Seller Representative (as defined in Section 4), the persons and entities listed on Exhibit A (the “Sellers”), and Viking Investments Group LLC (the “Purchaser”).The Company, Seller Representative, the Sellers and the Purchaser are individually referred to herein as a “Party” and collectively, as the “Parties.” BACKGROUND A.The Sellers are the owners of an aggregate of 366,520 shares of common stock of the Company (the “Shares”).The Sellers desire to sell and the Purchaser desires to purchase the Shares which represent approximately50.1% of the issued and outstanding capital stock of the Company as of the date hereof calculated on a fully-diluted basis pursuant to the terms hereof. B.The Company has issued various promissory notes to Hockley Limited (“Hockley”) in the aggregate principal amount of Two Hundred Five Thousand Dollars ($205,000.00) plus accrued interest which promissory notes remain outstanding as of the date of this Agreement (the “Hokley Notes”). C.The Company currently owes John Page (“Page”), its secretary, Nineteen Thousand Two Hundred Fifty Dollars ($19,250.00) for services Page has rendered to the Company in such capacity (the “Page Debt”). D.The Company currently owes Cecil Morris (“Morris”), its president, Nineteen Thousand Two Hundred Fifty Dollars ($19,250.00) for services Morris has rendered to the Company in such capacity (the “Morris Debt”). E.Concurrently herewith, Hokley, Page and Morris shall separately enter into assignment and assumption agreements (the “Assignment Agreements”), pursuant to which agreements Hokley, Page and Morris shall assign to the Purchaser, and the Purchaser shall, respectively, assume the Hokley Notes, the Page Debt and the Morris Debt which are collectively, the “Assigned Debt.”A form of Assignment Agreement is annexed to hereto as Exhibit D. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual promises and covenants herein contained, the Company, the Sellers and the Purchaser hereby agree as follows: 1.Purchase and Sale. (a)The Sellers shall sell, transfer, convey and deliver unto the Purchaser the Shares and the Purchaser shall acquire and purchase from the Sellers the Shares. 2.Purchase Price. (a)General.The purchase price (the “Purchase Price”) for the Shares is Three Hundred and Fifty Thousand Dollars ($350,000.00) payable as specified in this Section 2 subject to the other terms and conditions of this Agreement. (b)Cash Deposit.The Purchaser made a cash deposit into the trust account of Monahan & Biagi (“Trust Agent”), in the aggregate amount of Seventy-Five Thousand Dollars ($75,000.00) consisting of (a) Fifty Thousand Dollars ($50,000.00) (the “Initial Cash Deposit”) deposited on June 5, 2008 and (b) Twenty-Five Thousand Dollars ($25,000.00) deposited on July 25, 2008 (the “Second Cash Deposit,” which together with the Initial Cash Deposit shall constitute the “Cash Deposit”) which shall be fully credited against the Purchase Price at the Closing (as defined below).Purchaser has agreed to immediately authorize the Trust Agent to release out of the Trust Account, the Initial Cash Deposit to the Sellers with no restriction or recourse placed on the use of such funds with the understanding that the Trust Agent shall use part of the proceeds from the Initial Cash Deposit to discharge the Company debt to the creditor(s) set forth on Exhibit B prior to the Closing.In the event that this Agreement is fully executed and the Sellers comply with all terms set forth herein then the Cash Deposit shall be non-refundable.In the event that the Closing does not occur due to the failure of the Purchaser to perform then the Cash Deposit shall be released from the trust account of Trust Agent to the Seller Representative. (c)Cash Disbursement.The Purchaser made a cash disbursement in the amount of Thirty-Five Hundred Dollars ($3,500.00) (the “Cash Disbursement”) into a CIBC (a Vancouver Branch) account under the name of “LegalPlay Entertainment, Inc.” (Account No. 03-65513) for the benefit of the Company on July 23, 2008.The Cash Disbursement is to be applied as payment for fees related to the preparation and review of the Company’s second quarter unaudited financial statements to be filed with the U.S. Securities and Exchange Commission (“SEC”).Pursuant to Section 14(l), the Cash Disbursement shall be deemed an advance to the Company by the Purchaser and at the Closing, the Company will issue a promissory note to the Purchaser equal to the Cash Disbursement; provided, that, the Cash Disbursement shall not be deemed a Liability (defined below) of the Company under this Agreement. (d)Payment at Closing.At the Closing, the Purchaser shall pay to the Trust Agent by Federal fund wire transfer on behalf of the Sellers the Purchase Price less the Cash Deposit. (e)Disbursement of the Purchase Price by Trust Agent: A.First, $69,511.32 to be paid to the Company’s creditors listed on and in accordance with Exhibit C; B.Next, pay any other Liability as of the Closing Date other than the Assigned Debt so that the Company has no Liability other than the Assigned Debt; C.Then, the remaining balance of the Purchase Price to the Sellers after the payments described under Sections 2(e)(A) and 2(e)(B) above have been made. (f)Adjustment for Outstanding Liabilities.As of the Closing, other than the Assigned Debt, the Cash Disbursement and as set forth on Exhibit C, the Company shall have no liability (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), including any liability for taxes or any debt (“Liability(ies)”).Except as expressly set forth herein, the Purchase Price shall be reduced on a dollar for dollar basis by the amount of any Liability of the Company existing as of the Closing and the amounts payable by Purchaser hereunder shall be reduced accordingly. 3.The Closing. (a)General.The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place by exchange of documents among the Parties by fax or courier, as appropriate, following the satisfaction or waiver of all conditions to the obligations of the Parties to consummate the transactions contemplated hereby (other than conditions with respect to actions the respective Parties will take at the Closing itself) on August 15, 2008 or such other date as the Parties may mutually determine (the “Closing Date”). (b)Deliveries at the Closing. (i) the Purchaser shall (A) deliver to the Trust Agent, the Purchase Price less the Cash
